Citation Nr: 0610288	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-14 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from June 1968 to January 
1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which granted a 50 percent evaluation for the 
veteran's PTSD (effectuating a January 2003 decision of the 
Board) and denied the veteran's claim of entitlement to TDIU.

In a November 2004 rating decision, the RO granted a 70 
percent evaluation for PTSD, effective from October 2004.  In 
January 2005, VA received a notice of disagreement regarding 
both the assigned evaluation and the effective date.  A 
statement of the case was issued in November 2005.  To this 
point, a substantive appeal as to those claims has not been 
filed, and therefore they are not in appellate status before 
the Board at this time. 

In March 2006, the Board wrote to the appellant to inform him 
that his attorney had advised VA that he was retiring from 
the practice of law, and to provide the appellant with the 
opportunity to choose a new representative.  The veteran 
responded in March 2006, stating his desire that the case 
proceed without representation and that the Board decide his 
appeal.


FINDINGS OF FACT

1.  The veteran has two service-connected disabilities 
consisting of PTSD, evaluated as 70 percent disabling, and a 
scar, residual of fragment wound to the face, assigned a 
noncompensable evaluation; the combined rating for his 
service-connected disabilities is 70 percent.

2.  The veteran has an 8th grade education and many years of 
training in auto body repair; as well as two years of 
training in fiber optic and power installation, he was most 
recently employed as a telecommunications installer, and he 
last worked full-time in July 2001.

3.  The evidence of record is in approximate balance as to 
whether the veteran's service-connected disabilities are of 
such severity as to preclude him from securing or following a 
substantially gainful occupation consistent with his 
education and occupational experience.



CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for a total rating based on individual unemployability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.25 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  In view of the favorable action 
in this case, any deviation in the execution of the VCAA 
requirements by the RO constituted harmless error, and does 
not prohibit consideration of the matter herein.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

In December 2001, the veteran filed a TDIU claim, indicating 
that he had last worked full-time in 1999 as a 
telecommunications installer.  On that form, he indicated 
that he had an 8th grade education and many years of training 
in auto body repair; as well as two years of training in 
fiber optic and power installation.  

A September 1991 rating decision shows that the veteran has 
been rated as permanently and totally disabled for purposes 
of non-service-connected pension benefits, effective from May 
2001.  At that time, the RO noted that the veteran was 52 
years old with an 8th grade education and had last worked in 
June 1999 as an installer.  The RO identified the veteran's 
disabilities as: congestive heart failure, moderate 
emphysema, probable PTSD, arthritis of the left shoulder, and 
a hiatal hernia with gastroesophageal reflux, and determined 
that these disabilities were of such severity as to prevent 
the veteran from pursuing substantially gainful employment. 

An October 2001 VA examination report indicates that in 
approximately 1999 the veteran developed influenza, which 
caused damage to the heart, to include growth to twice its 
normal size.  The veteran reported that he had been unable to 
work since then.  It was noted that he had congestive heart 
failure and found that no company would hire him despite 
significant efforts, due to his medical disability.  It was 
noted that prior to June 1999 he never had any 
hospitalization or any significant medical problems.  

Mental status examination was indicative of moderate to 
severe PTSD, which had emerged since his children had grown 
and left home and since he had been unable to keep busy 
through work.  Since that time, he noticed an increase in 
startle response, avoidance of crowds, nightmares, 
depression, and most disturbing flashbacks of an incident 
during service in which he reported that he was forced to 
shoot a 5-year old dead.  A diagnosis of PTSD, prolonged, 
chronic, severe was made.  An Axis III diagnosis of 
congestive heart failure was also made.  The examiner 
commented that the veteran's mounting symptoms tended to make 
him uncomfortable or interfered with his ability to function 
or to be in crowds, or even to get close to anyone.  A Global 
Assessment of Functioning (GAF) score of 40 was assigned.  
The prognosis was described as good, given that the veteran 
had never had any medication to help him sleep and had never 
been in any treatment.  

A VA examination for scars was also conducted in October 
2001.  It was noted that the veteran had suffered shell 
fragment wounds and powder burns around the face in Vietnam.  
Examination of the face revealed several well-healed scars, 
none described as disfiguring.  There was a one-centimeter 
thin scar across the bridge of the nose, and a one-centimeter 
slanting scar from the inner end of the left eyebrow.  A 
barely visible two-centimeter scar along the edge of the left 
eyebrow with a small indentation was also noted.  There was 
no adherence, tenderness, or keloid formation.  A diagnosis 
of scars of the face and knees was made.   

In a November 2001 rating decision, the RO granted service-
connection for PTSD, and assigned a 30 percent evaluation, 
and also for scars as residuals of the fragment wounds to the 
face, assigning a non-compensable evaluation.  

VA records show that, in August 2001, assessments of 
congestive heart failure, left ventricular mural thrombosis, 
degenerative osteoarthritis of the shoulders, and 
gastroesophageal reflux disease associated with hiatal 
hernia.  

The veteran underwent a mental status examination in April 
2002, at which time he was alert and oriented times three.  
Mood was anxious and depressed.  Speech and thought flow were 
normal.  There were no suicidal or homicidal ideations and no 
psychosis.  Short-term memory was decreased, but remote 
memory was fair.  Judgment was fair and insight was intact.  
An assessment of chronic PTSD was made and a GAF score of 45 
was assigned.  

In November 2002, the veteran's employer submitted a VA 
employment information form, indicating that the veteran last 
worked in July 2001 and was terminated due to a lay off/lack 
of work.  

In a January 2003 Board decision, a 50 percent evaluation was 
granted for PTSD.

In April 2003, the veteran was seen for a one-day history of 
right elbow pain following performing some digging work for 
three hours, assessed as right lateral epicondylitis.  

The veteran was seen for a VA psychology consultation in July 
2003, following complaints of forgetfulness.  It was noted 
that he had looked into Social Security disability benefits, 
but was told that he did not qualify.  It was noted that his 
memory was poor, especially for names and places, and that he 
got lost while driving.  Poor sleep because of nightmares of 
Vietnam was noted.  A history of a head injury in a car crash 
years ago, with loss of consciousness for 2-3 hours and good 
recovery, was noted.  The interview and testing revealed mild 
to moderate deficits in attention, concentration, and memory.  
The examiner noted that this could be due to psychiatric 
symptoms or medication side effects.  Dementia was mentioned 
as another possible cause. 

VA medical records dated in 2004 reflect that the veteran was 
treated for depression, a probable rotator cuff tear of the 
left shoulder, acute gastroenteritis, and diverticulosis.

A VA PTSD examination was conducted in October 2004, and the 
claims folder was reviewed.  It was noted that the veteran 
had not been hospitalized for any mental disorders since the 
2001 examination, and that his medications included BuSpar, 
Trazodone, and Sertraline, and Zoloft for depression.  The 
report stated that he received individual counseling and 
group therapy at the Vet Center.  The veteran reported 
experiencing memories and dreams of Vietnam nightly, and 
noted restlessness and sleeplessness.  Increased startle 
response and hypervigilance were also noted.  The report 
indicated that the veteran had not worked since 2001, and 
that he only slept 2-3 hours a night due to nightmares.  The 
report stated that the veteran was seen in September 2004, at 
which time a doctor noted a history of congestive heart 
failure and post-myocarditis and cardiomyopathy, and 
indicated that these conditions were improved and were not 
factors in his not getting jobs.  The veteran himself 
reported that most people rejected him as an employee because 
of his heart condition and noted that, because of his poor 
sleep due to nightmares and flashbacks, he might not be able 
to carry on a meaningful job, even if he got a job.  It was 
also observed that the veteran avoided crowds of people and 
that people become an issue in continuing a proper job.  The 
veteran reported that socially, he used to have a lot of 
friends, but now had few due to his irritability.  The report 
stated that the veteran was not active in any clubs or 
organizations and that he did not have any hobbies.  

Mental status examination revealed that the veteran was 
alert, cooperative, and appropriate.  Speech was slow, but 
clear and coherent.  He was oriented x 3.  Recent memory was 
impaired, but past memory was intact.  Concentration was 
poor.  Mood was anxious and somewhat depressed.  The veteran 
denied having any suicidal or homicidal ideation, or any 
auditory or visual hallucinations or delusions.  Thinking was 
abstract, and judgment and insight were fair.  An impression 
of chronic, severe PTSD was made and a GAF score of 38-40 was 
assigned.  It was noted that the veteran had tried to get a 
job, but could not get a job because of his history of 
congestive heart failure.  The examiner observed that, in 
addition, the veteran's PTSD symptoms were so bad that he 
felt tired, irritable, and edgy all the time because of 
severe nightmares.  It was also noted that the veteran had 
been suffering panic attacks.   

In a November 2004 rating action, the RO granted a 70 percent 
evaluation for PTSD.  

VA records show that the veteran was seen in June 2005 for 
symptoms of sleep disturbance.  He gave a history of dreams 
and nightmares occurring 3 to 4 times week.  It was noted 
that the veteran felt anxious, but denied depression, and had 
no suicidal ideas.  A GAF score of 35 was assigned.  

III.  Pertinent Law and Regulations and  Analysis

Total disability ratings for compensation may be assigned 
where schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service connected disabilities, provided that if 
there is only one such disability it must be ratable at 60 
percent or more, and if there are two or more disabilities at 
least one disability must be ratable at 40 percent or more 
and the combined rating must be at least 70 percent or more.  
38 C.F.R. § 4.16(a) (2005).

In this case the veteran has two service-connected 
disabilities consisting of PTSD, evaluated as 70 percent 
disabling, and facial scarring, residual of fragment wound, 
assigned a noncompensable evaluation; the combined rating for 
his service-connected disabilities is 70 percent.  The Board 
finds that the veteran meets the percentage standards set 
forth in 38 C.F.R. § 4.16(a).  As a result, the remaining 
inquiry is whether the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  To warrant a TDIU, the veteran's 
service-connected disabilities must be severe enough, in 
light of his educational background and employment history, 
to render him unable to secure and follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard as set forth in Timmerman v. Weinberger, 510 F.2d 
439, 442 (8th Cir. 1975):  It is clear that the claimant need 
not be a total "basket case" before the courts find that 
there is an inability to engage in substantial gainful 
activity.  The question must be looked at in a practical 
manner, and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of 
the claimant.  Id.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

The veteran's education and industrial history as documented 
in the records reveal that he last worked full time in July 
2001, apparently as a telecommunications installer; he had 
previously worked for many years in auto body repair.  He has 
indicated that he completed an 8th grade education and had 
specialized training in auto body repair, as well as two 
years of training in fiberoptic and power line installation.  
He maintains that his PTSD is of such severity, that, in 
effect, he is unemployable.

The Board considers the October 2004 VA PTSD examination to 
constitute the most up-to-date and probative evidence 
regarding the severity and level of impairment attributable 
to the veteran's PTSD.  Therein the examiner noted that 
several of the veteran's primary symptoms served as 
significant impediments to his employability.  These symptoms 
consisted of sleeplessness, evidence of memory and 
concentration loss, avoidance of people and crowds, anger and 
irritability, and panic attacks.  The examiner noted that 
these symptoms prevented him from obtaining any meaningful 
job.  

The Board acknowledges that it is true that the veteran has 
several significant non-service-connected conditions such as 
congestive heart failure and cardiomyopathy, which the 
veteran has identified in the past as limiting or prohibiting 
his employability.  However, the VA examiner in 2004 made 
reference to a September 2004 record in which a VA doctor 
described these conditions as stable, and suggested that it 
was now the service-connected PTSD which was limiting the 
veteran in terms of employability, for the reasons identified 
above.  

The Board points out that there is no indication that the 
veteran's service-connected facial scar has in any way 
impacted his employment.  The clinical evidence does not 
reflect that it is productive of any pain or of any clinical 
or functional impairment, nor does the veteran make such 
allegations.  

Recognizing that this matter is not absolutely without doubt, 
the Board will nevertheless conclude that there is a 
reasonable doubt raised, accord this veteran the benefit of 
the doubt, and find that entitlement to a total disability 
rating based on individual unemployability is warranted at 
this time.  The evidence of record in this case supports the 
veteran's contention that his service-connected PTSD, is of 
such severity as to preclude his participation substantially 
gainful employment, particularly in light of his rather 
limited education.  The limitations caused by the PTSD, such 
as memory and concentration problems, the veteran's hyper-
arousal and adverse reactions to crowds, as well as his newly 
documented panic attacks, strongly suggest, with 
consideration of the doctrine of reasonable doubt, that the 
veteran is incapable of performing the physical and mental 
acts required and the demands of regular and sustained 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

Thus, without finding error in the previous action taken by 
the RO, the Board will exercise its discretion to find that 
the evidence is in relative equipoise as to the matter in 
dispute, and will conclude that the claim of entitlement to 
TDIU may be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 3.340, 3.341, 4.16, 4.19; Gilbert, supra.


ORDER

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
granted, subject to applicable criteria governing the payment 
of monetary benefits.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


